Title: From John Adams to William Lee, 29 April 1780
From: Adams, John
To: Lee, William


     
      Dear sir
      Paris April 29. 1780
     
     I have the Honour of yours of the 25th. and am in equal pain with you for Charlestown, especially Since the Arrival of A Vessell at Nantes from Baltimore, which brings a certain Account of Clintons Arrival the latter End of February, at the southward, with forty five Ships, escaped from the Wreck of the Tempest. There is no certain Account of his Landing nor of the precise Place where he intended to land. G. Gates was appointed to command in the southern department, and was gone thither, but am not certain that he was arrived. Gates is a Master of his Profession, and possesses the Confidence and Affection of the American soldier and Citizen, So that, if Clinton should get in Possession of Charlestown, it will be but the Tryumph of a day, serve to give the Ministry a momentary Ecclat, and damp the Ardour of Committees Associations for a few days: but it will serve the Cause of Patriotism in the End, by exhausting the ministerial forces in that Part, by leaving more scope for the Armaments from Brest and Cadiz, wherever they are destined.
     Nil admirari, is my Maxim in Politicks. I am not surprised at the Proclamation, annulling all Treaties with the Dutch. This ministry leave themselves no other Resource but such desperate measures. They pledge themselves, ignorantly and blindly, in such a manner, that when Events turn up, ever so much against their Plan, they are bound in honour to go on. They cannot retract nor receed. And So sure, as they now exist they will go on, untill Force and Arms, obstruct them at home.
     I wish with you, that Mr. L. was in Holland, but I fear he is not coming. I see by an American Paper that in Jany. I think he was reelected into Congress, which looks As if, he was not only there, but did not intend to come. The Dutch may expect what they please, but they will expect to all Eternity, if they expect, one Iota of an exclusive Priviledge in American trade. I wonder in Gods name what obligation We are under to the dutch? Nor can I conceive what Pretensions they can have to the Fishery, on the Banks of Newfoundland.
     I dont remember to have heard particularly, of your answer being read in Congress. I heard your Brothers was, from Several Quarters, and I doubt not yours was. I know nothing of that Gentlemans being in Congress, there was a paragraph inserted in a Fish Kill Newspaper, that the following are the Delegates for Connecticut, and then mentioned that Gentlemans name and Eleven others. But it appeared to me a manifest fiction. I am myself persuaded, he is not, and will not soon be. I wish I knew the name of that Gentlemans Agent and Correspondent in Holland.
     Adieu
    